UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7505


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM JAMAL CURRENCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:05-cr-00231-JRS-1; 3:08-cv-00163-JRS)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kareem Jamal Currence, Appellant Pro Se. John Staige Davis, V,
WILLIAMS MULLEN, Richmond, Virginia, Charles Everett James, Jr.,
Chief Deputy Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kareem      Jamal    Currence         seeks    to    appeal       the    district

court’s    order      dismissing         his    28    U.S.C.A.      §     2255    (West       Supp.

2012) motion as successive and unauthorized.                              The order is not

appealable       unless        a    circuit          justice       or     judge        issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability           will     not      issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the     merits,     a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable           jurists     would         find     that     the

district       court's       assessment        of    the     constitutional           claims     is

debatable      or     wrong.        Slack      v.    McDaniel,          529   U.S.     473,     484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484–85.

               We have independently reviewed the record and conclude

that Currence has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral    argument         because      the    facts       and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3